Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.107 Filed 11/17/20 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


LEAH REINERT,
                                                 Case No. 19-13186
               Plaintiff,
                                                 SENIOR U. S. DISTRICT JUDGE
                   v.                            ARTHUR J. TARNOW

POWER HOME REMODELING GROUP,
LLC,                                             U.S. MAGISTRATE JUDGE
                                                 R. STEVEN WHALEN
              Defendant.

                                      /

             ORDER DENYING DEFENDANT’S MOTION TO DISMISS [7]

      On October 29, 2019, Plaintiff Leah Reinert, commenced this class action suit

alleging violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227,

(“TCPA”) against Defendant Power Home Remodeling Group, LLC. Defendant

filed a Motion to Dismiss [7] on December 18, 2019. Plaintiff filed a Response [11]

on January 21, 2020. For the reasons discussed below, Defendant’s motion is

DENIED.


                             FACTUAL BACKGROUND

      Plaintiff and Defendant provide two different recitations of the facts. Below

is each of their accounts.



                                   Page 1 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.108 Filed 11/17/20 Page 2 of 8




        I.   Plaintiff’s Complaint

      In late March or early April 2018, Plaintiff provided her telephone number to

Defendant at a booth in Sam’s Club. (Compl. ¶ 39). Plaintiff claims that although

she never provided prior written consent, Defendant began calling Plaintiff using an

automatic telephone dialing system. (Id. at ¶ 40-41, 51). Defendant called Plaintiff

on April 10 and 18 of 2018. (Id. at ¶ 42). Plaintiff claims that she made a do-not-call

request on both calls. (Id.). Despite this, Defendant continued to call her. Plaintiff

claims that on the April 18th call, Defendant told her that it would not honor her do-

not-call request unless it was in writing. (Id. at ¶ 43). Plaintiff claims she received

between three to four telemarketing calls from Defendant from April 18, 2018

through May 18, 2018. (Id. at ¶ 45). Plaintiff’s Complaint includes similar

allegations against Defendant from other consumers. (Id. at ¶ 48).

      Plaintiff claims she has been on the national do-not-call registry since May

11, 2011. (Id. at ¶ 62). She also claims that Defendant does not (1) maintain a written

do-not-call policy, (2) train its telemarketers to use a do-not-call policy, (3)

document do-not-call requests, or (4) honor such requests. (Id. at ¶ 56-58).

      Plaintiff alleges Defendant Power Home Remodeling Group violated three

provisions of the TCPA: (1) Section 227(b), which requires entities to receive

express consent to place telemarketing calls to cellular telephone customers while

using an automatic dialing system, (2) Federal Communication Commission


                                     Page 2 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.109 Filed 11/17/20 Page 3 of 8




(“FCC”) regulation 47 CFR 64.1200(d), which requires entities to establish policies

and procedures for maintaining and honoring an internal company specific do-not-

call list, and (3) FCC regulation 47 CFR 64.1200(c)(1-2), which prohibits entities

from initiating “telephone solicitation” with a residential telephone subscriber on the

national do-not-call registry. (Id. at ¶ 85-105).

       Each alleged violation corresponds to a different class: (1) Dialer Class:

persons who received an automatic dialing system telemarketing call from

Defendant, without giving prior express written consent, (2) Policy Class: persons

who received two or more telemarketing calls from Defendant within a 12-month

period, and (3) Registry Class: persons on the national do-not-call registry who

received two or more telemarketing calls from Defendant within a 12 month period.

(Id. at ¶ 67).

        II.      Defendant’s Motion to Dismiss

       Defendant claims that Plaintiff welcomed and consented to their calls. For

support, Defendant attaches transcripts of five conversations between Plaintiff and

Defendant’s agent. The first conversation occurred on April 9, 2018 while Plaintiff

was visiting Defendant’s booth at Sam’s Club. (ECF No. 7-2, PageID. 66). The

transcript shows that after supplying her contact information, Plaintiff consented to

calls and texts from Defendant using an automatic telephone dialing system and

prerecorded messages. Id.


                                      Page 3 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.110 Filed 11/17/20 Page 4 of 8




     Mike [Defendant’s agent]: Perfect. Just for the numbers you provided, we
     do need to confirm that we have your consent to call or text you regarding
     our products and services by using automated dialing technology and
     occasionally pre-recorded messages. And your consent is not required to
     purchase any services from us, Ms. Leah. Can you please confirm by
     saying yes?

     Leah: Yes.

Id. Plaintiff and Defendant then scheduled a free estimate for new siding at Plaintiff’s

home for 4 p.m. the next day. Id. at 67. On April 10, 2018, Plaintiff called Defendant

to cancel the 4 p.m. appointment and she agreed to call back when she could re-

schedule. Id. at 73. On April 18, 2018, Defendant called Plaintiff to re-schedule an

appointment. Id. at 75. Plaintiff informed the agent that she wanted to “wait awhile”

before rescheduling. Id. at 77. The last call transcript that Defendant provides

occurred on May 18, 2018. Defendant called Plaintiff once again asking to schedule

a free estimate. Id. at 79. Plaintiff stated that she was “going to cancel that for a

while” due to funding and her husband’s work schedule. Id.

      None of these transcripts indicate that Plaintiff revoked her consent to be

called by Defendant, told Plaintiff to stop calling her, or made a do-not-call request.

Plaintiff does not dispute the contents of these transcripts. She merely claims that

Defendant failed to include records of additional phone calls which corroborate her

allegations.




                                      Page 4 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.111 Filed 11/17/20 Page 5 of 8




                                 LEGAL STANDARDS

      Defendants move to dismiss the Plaintiff’s Complaint pursuant to Fed. R. Civ.

P. 12(b)(6). “To survive a motion to dismiss, [Plaintiffs] must allege ‘enough facts

to state a claim to relief that is plausible on its face.’” Traverse Bay Area

Intermediate Sch. Dist. v. Mich. Dep’t of Educ., 615 F.3d 622, 627 (6th Cir. 2010)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). On a Rule 12(b)(6)

motion to dismiss, the Court must “assume the veracity of [Plaintiffs’] well-pleaded

factual allegations and determine whether [they are] entitled to legal relief as a matter

of law.” McCormick v. Miami Univ., 693 F.3d 654, 658 (6th Cir. 2012) (citing

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)). In addition to the Complaint, the Court

may consider “exhibits attached to defendant’s motion to dismiss” such as the call

transcripts between the parties, because “they are referred to in the Complaint and

are central to the claims contained therein.” Brent v. Wayne Cty. Dep't of Human

Servs., 901 F.3d 656, 695 (6th Cir. 2018), (quoting Bassett v. Nat’l Collegiate

Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008)).

                                          ANALYSIS


      Defendant argues that Plaintiff has failed to state a TCPA violation, because

she consented to the phone calls and did not request to placed on a do-not-call list.

The Court agrees with the former argument, disagrees with the latter, and concludes



                                      Page 5 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.112 Filed 11/17/20 Page 6 of 8




that Plaintiff has sufficiently alleged her claims to survive dismissal and pursue

discovery.

      The TCPA prohibits calls “using any automatic telephone dialing system or

an artificial or prerecorded voice” to any “cellular telephone service” except when

made with the prior express consent of the called party. 47 U.S.C. § 227

(b)(1)(A)(iii). Prior express consent occurs when “a party who gives an ‘invitation

or permission to be called at [a certain] number’ has given its express consent with

respect to that number.” Hill v. Homeward Residential, Inc., 799 F.3d 544, 551 (6th

Cir. 2015) (quoting In the Matter of Rules & Regulations Implementing the Tel.

Consumer Prot. Act of 1991, 7 F.C.C. Rcd. 8752, 8769 (1992)). This consent maybe

be given in different forms, including verbally and in writing. See Fober v. Mgmt. &

Tech. Consultants, LLC, 886 F.3d 789, 793 (9th Cir. 2018) (citing In re GroupMe,

Inc./Skype Commc'ns, 29 F.C.C. Rcd. 3442, 3444 (2014)) (“the TCPA does not

require any one method for obtaining ‘prior express consent.’). However, once

given, this consent may be revoked. In the Matter of Rules & Regulations

Implementing the Tel. Consumer Prot. Act of 1991, 30 F.C.C. Rcd. 7961 (2015) (“a

called party may revoke consent at any time and through any reasonable means. A

caller may not limit the manner in which revocation may occur”); see also Rodriguez

v. Premier Bankcard, LLC, No. 3:16CV2541, 2018 WL 4184742 (N.D. Ohio Aug.




                                    Page 6 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.113 Filed 11/17/20 Page 7 of 8




31, 2018); see also Schweitzer v. Comenity Bank, 866 F.3d 1273, 1275, 1280 (11th

Cir. 2017).


        Plaintiff argues that the consent she gave to Defendant’s agent during her first

phone call at Sam’s Club was invalid, because it was not informed by a litany of

disclosures under the E-Sign Act. See 15 U.S.C. § 7001(c). However, the E-Sign Act

only requires that consent be accompanied by certain disclosures under specific

statutes. Consumer disclosures must be made to obtain an electronic record of

consent “if a statute, regulation, or other rule of law requires that information relating

to a transaction or transactions in or affecting interstate or foreign commerce be

provided or made available to a consumer in writing.” 15 U.S.C. § 7001 (C)(1).

However, Plaintiff has not shown that the TCPA is one of them. See Morris v.

Modernize, Inc., No. AU-17-CA-00963-SS, 2018 WL 7076744, at *3 (W.D. Tex.

Sept. 27, 2018) (finding that the E-Sign Act disclosures do not apply to the TCPA).


Therefore, Plaintiff’s consent was valid. However, further discovery will reveal

whether she revoked this consent and/or asked to be placed on an internal do-not-

call list.

        Plaintiff alleges that she had several conversations with Defendant where she

made do-not-call requests that were not honored. Despite Defendant’s transcripts,

the Court cannot confirm, without full discovery, whether Defendant has presented


                                      Page 7 of 8
Case 2:19-cv-13186-AJT-RSW ECF No. 16, PageID.114 Filed 11/17/20 Page 8 of 8




all of the calls between the parties, whether Defendant trains its telemarketers to use

a do-not-call policy, and whether it documents and honors do-not-call requests.

Assuming the veracity of Plaintiff’s factual allegations, the Court denies the Motion

to Dismiss in order to allow the parties to engage in discovery which will, inter alia,

confirm or deny the veracity of Defendant’s transcripts, unearth transcripts of the

remaining alleged phone calls, if any, and discover internal training and

documentation policies. Therefore, Plaintiff has sufficiently alleged plausible TCPA

violations.

                                       CONCLUSION
Accordingly,

      IT IS ORDERED that Defendant’s Motion to Dismiss [7] is DENIED.

              SO ORDERED.


                                        s/Arthur J. Tarnow
                                        Arthur J. Tarnow
Dated: November 17, 2020                Senior United States District Judge




                                     Page 8 of 8
